UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NYAISI-IA GEORGE,

Plaintiff,

-against-

NANCY A. BERRYHILL, as
Acting Commissioner of Social Security,

Defenclant.

 

Civil Action No. 1118-cv 10864

MOTION FOR LEAVE TO FILE
FOR IN FORMA PAUPERIS
STATUS PERSUANT TO 23 USC § 1915

PLEASE TAKE NOTICE that upon the attached Application to Proceed in District Court

without Prepaying Fees or Costs, AO 240, PlaintiffNyaisha George requests that the Clerk of

this Court charge no costs1 fees, and expenses to Plaintiff pursuant t0 28 USC § 1915.

Dated: Decernber 6, 2018
Bronx, New York

By:

THE LEGAL AID SOCIETY

.',- iri/g g Cf-‘;' .’_-,' g »'§

 

Violeta Arciniega, Esg. l b
260 E lélst St,

Bronx, NY 11201

(7]8) 579-815?

Fax: (646) 616-40?1

Email: varciniega@legal-aid.org

Marshall Green, Esq.
Attomey-in-Charge

Carol Santangelo, Esq.

260 E. 161SI Street

Bronx, N.Y. 1045]

('?] 8`) 991 -4600

Email:
MWGreen@legal-aid.org
CSantangelo@legal-aid.org

Attorneysfor‘ Pfaintfjf

